UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1285


EMMA VICTORIA HOWARD,

                Plaintiff - Appellant,

          v.

UNC HEALTHCARE SYSTEM; NORMAN KLASE, Human Resource Manager
In His Official Capacity; SUSAN PHILLIPS, Vice President For
Surgical   Services,  Individually  and   In  Her   Official
Capacity; PATT STURDIVANT, Chief Anesthesia Technician,
Individually and In Her Official Capacity; GAIL WALKER,
Team-Leader For Anesthesia Technicians & Central Supply
Technicians, Individually and In Her Official Capacity;
BONNIE OVERMAN, American Disability Agent & Equal Employment
Opportunity   Agent,  Individually  and   In  Her   Official
Capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.  William L. Osteen,
Jr., District Judge. (1:10-cv-00047-WO-PTS)


Submitted:   August 25, 2011                 Decided:   August 29, 2011


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Emma Victoria Howard, Appellant Pro Se. Celia Grasty Lata, UNC
HOSPITALS/UNC HEALTH CARE, Chapel Hill, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Emma     Victoria    Howard       appeals   the   district     court’s

order adopting the recommendation of the magistrate judge and

dismissing     her    employment     discrimination         action.       We     have

reviewed the record and find no reversible error.                     Accordingly,

we affirm for the reasons stated by the district court.                        Howard

v. UNC Healthcare Sys., No. 1:10-cv-00047-WO-PTS (M.D.N.C. Mar.

7, 2011).      We dispense with oral argument because the facts and

legal    contentions    are     adequately      presented     in   the    materials

before   the   court    and     argument      would   not   aid    the   decisional

process.

                                                                           AFFIRMED




                                          3